IN THE UNITED STATES DISTRICT COURT
F()R THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
CHARLES BROWN, )
Plaintiff, )
VS. ) No. 3:18-CV-1548-S-BH
)
7-ELEVEN, et al, )
Defendants. ) Referred to U.S. Magistrate Judge

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Reeonimendation of the United States l\/lagistrate Judge and any objections thereto, in
accordance with 28 U.S.C. § 63 6(b)(l), the undersigned District lodge is of the opinion that the
Findings and Conclusions of the Magistrate ledge are correct and they are accepted as the Findings
and Conclusions ofthe Court. By separate judgment, the plaintiff" s complaint Will be dismissed with
prejudice under 28 U.S.C. § 19l5(e)(2) for failure to state a claim.

SIGNED this §§ §§ of october, 2018.

UNITED STATES DISTRICT JUDGE

 

